DETAILED ACTION
Claim Status
	Claims 1-73 are cancelled. Claims 74-83 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in pages 51, 75 and 82-90.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821(d) because the Application contains references to sequences in the specification that fail to recite a "SEQ ID NO." For example, the sequences on pages 64, 95-98 and 102-112 fail to recite a SEQ ID NO.  Additionally, no sequence listing has been filed for said sequences. The above reasons are set forth on the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (Alteration of T cell immunity by lentiviral transduction of human monocyte-derived dendritic cells; Retrovirology 2004, 1:37, pp. 1-12, published November 1, 2004, provided in an IDS) in view of Anderson et al. (US 5,994,104 A, issued November 30, 1999).
Chen et al. is directed to vectors encoding IL-12 and describe a lentiviral vector comprising an IL-12 expression cassette comprising a polynucleotide encoding a p35 polypeptide and a p40 polypeptide (figure 3A, LVs expressing IL-12 (a bi-cistronic IL-12A and IL-12B construct, page 8, first column, second paragraph), wherein the polypeptide encoded by the polynucleotide activates an IL-12 receptor (claim 74).
Chen et al. lack the vector wherein the polynucleotide has at least 90% identity to SEQ ID NOs: 20 or 21.
Anderson et al. is directed to vectors encoding IL-12 and describe a polynucleotide has at least 90% identity to SEQ ID NO: 20 (SEQ ID NO: 9 of Anderson 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the vector described by Chen et al. and include the IL-12 sequence of Anderson et al. A person of ordinary skill in the art would have been motivated to do so in order to have a properly folded IL-12 with the same activity as IL-12. Given the teachings of the prior art, which include different vectors encoding IL-12, and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in substituting the polynucleotide encoding IL-12 of the lentivirus of Chen et al. with the polynucleotide encoding IL-12 of Anderson et al.
Accordingly, Chen et al. in view of Anderson et al. render obvious claim 74.

Claims 74-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. in view of Anderson et al., as applied to claim 74 above, and further in view of Medin et al. (US 2009/0068158 A1, published March 12, 2009, earliest effective US filing date December 9, 2005).
Chen et al. in view of Anderson et al. are directed to lentiviral vectors encoding IL-12 and render obvious claim 74 as applied above.
claim 75).
Medin et al. are directed to lentiviral vectors that can encode IL-12 (paragraph [0303]) comprising a cPPT, a WPRE, a 5’LTR, a HIV signal sequence, a HIV Psi signal 5’-splice donor, a delta-GAG element, a RRE, a 3’-splice acceptor, and a 3’ SIN LTR (paragraph [0044]) (claim 75). Medin et al. further describe that such lentiviral vectors confer stable, long-term expression of the transgene (paragraph [0130]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the vector described by Chen et al. in view of Anderson et al. and use the lentiviral vector described by Medin et al. A person of ordinary skill in the art would have been motivated to do so in order to confer stable, long-term expression of the transgene. Given the teachings of the prior art, which include the use of lentiviral vectors to express IL-12, and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in substituting the vector backbone of Chen et al. with the lentiviral vector backbone of Medin et al. to produce a lentiviral vector expressing IL-12
Accordingly, Chen et al. in view of Anderson et al. and further in view of Medin et al. render obvious claims 74-75.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 74-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9 and 11 of U.S. Patent No. 8,765,462 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 9 and 11 of U.S. Patent No. 8,765,462 B2 describe a lentiviral vector comprising an IL-12 expression cassette comprising a polynucleotide encoding a p35 polypeptide and a p40 polypeptide, wherein the polynucleotide has at least 90% identity to SEQ ID NOs: 20 or 21, wherein the polypeptide encoded by the polynucleotide activates an IL-12 receptor.

Claims 76-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,022,405 B2 in view of Medin et al.
Claims 1-20 of U.S. Patent No. 10,022,405 B2 teach a method of treating cancer in a human patient in need thereof, the method comprising administering to the patient a composition comprising a population of human cells transduced with a retroviral vector 
Claims 1-20 of U.S. Patent No. 10,022,405 B2 lack the vector comprises a cPPT, a WPRE, a 5’LTR, a HIV signal sequence, a HIV Psi signal 5’-splice donor, a delta-GAG element, a RRE, a 3’-splice acceptor, and a 3’ SIN LTR.
Medin et al. are directed to lentiviral vectors that can encode IL-12 (paragraph [0303]) comprising a cPPT, a WPRE, a 5’LTR, a HIV signal sequence, a HIV Psi signal 5’-splice donor, a delta-GAG element, a RRE, a 3’-splice acceptor, and a 3’ SIN LTR (paragraph [0044]). Medin et al. further describe that such lentiviral vectors confer stable, long-term expression of the transgene (paragraph [0130]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the vector described by Claims 1-20 of U.S. Patent No. 10,022,405 B2 and use the lentiviral vector described by Medin et al. A person of ordinary skill in the art would have been motivated to do so in order to confer stable, long-term expression of the transgene. Given the teachings of the prior art, which include the use of lentiviral vectors to express IL-12, and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in substituting the vector backbone of Claims 1-20 of U.S. Patent No. 10,022,405 B2 with the lentiviral vector backbone of Medin et al. to produce a lentiviral vector expressing IL-12.


Claims 76-83 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,258,653 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 10,258,653 B2 describe a composition comprising (i) a population of transduced human cells secreting interleukin-12 (IL-12), wherein said population secretes IL-12 at a concentration of at least 1500 pg/ml when said cells are cultured at a density of 10.sup.6 cells/ml for 2 hours, and (ii) a pharmaceutically acceptable carrier, diluent, or excipient, wherein the pharmaceutical composition is formulated for administration to a human patient having cancer. Since the composition is formulated for administration to a human patient having cancer, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the composition in a method of treating cancer.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636